ENTRY
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys and judges, including the above-named respondent, for failure to comply with the applicable continuing legal education provisions of Gov.Bar R. X and Gov.Jud.R. IV for the 2004^-2005 reporting period.
It has now come to the court’s attention that the respondent is deceased. Upon consideration thereof,
It is ordered by the court that the recommendation of a sanction against the above-named respondent, and the related matter now pending before the court, are hereby dismissed.